DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE READING APPARATUS AND IMAGE FORMING SYSTEM COMPRING AN ELASTIC MEMBER THAT ABUTS AGAINST A PLATEN PRESSING THE PLATEN TOWARD THE IMAGE READING PORTION AND A GUIDE THAT DIRECTS A SHEET TOWARD AN IMAGE READING POSITION TO INSPECT THE PRINTED IMAGE.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: conveyance portion, transparent member, image reading portion, elastic member, guide, holding member, inspection portion, image forming apparatus and image reading apparatus in claims 1, 3, 5, 6, 8, 10 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Noma (JP Pub H07273936 (Pub Date: 10/20/1995)).

Re claim 1: Noma teaches an image reading apparatus configured to read an image of a sheet conveyed from an image forming apparatus configured to form the image on the sheet, the image reading apparatus comprising: 
a conveyance portion (interpretation: a first conveyance roller pair comprises a conveyance roller having a steel shaft attached within two pieces of silicone rubber having an outer diameter of 20 nm, and a rotatable member made of POM resin arranged at a position corresponding to each piece of the silicon rubber, which is taught on pages 8 and 9.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to convey the sheet in a conveyance direction (e.g. the invention includes a conveyance path that is used to convey an original, which is taught in ¶ [14].); 

[0014] This apparatus is an image reading apparatus in a facsimile apparatus, and as shown in FIG. 2, a conveyance path of an original 11 is composed of an upper guide 12 and a lower guide 13, and a document 11 is conveyed in an arrow direction which is a sub-scanning direction between upper and lower guides 12,13 and. In this apparatus, the lower guide 13 is provided on the side of the main body housing (not shown) of the apparatus, and the upper guide 12 is provided on the side of the opening / closing lid (not shown) attached to the main body housing.[0015] Further, a paper feed roller 15 and a pinch roller 16 for conveying the document 11 are provided on the document conveying path constituted by the upper and lower guides 12,13 and, and as shown in FIG. 3, the pinch roller 16 is held by the upper guide 12. Further, a protective glass (transparent plate) 12 serving as a document reading window is provided in the lower guide 13 at an intermediate position between the pair of paper feed rollers 15,15, and a square hole 17 a is formed in a portion of the upper guide 12 facing the transparent plate 17, and an original guide 18 is provided in the square hole 12 a.

[0016] The document guide 18 is made of plastic and is formed to be longer than the paper width of the document 11. As shown in FIG. 1, a white sheet 19 having a length longer than that of the original 11 is affixed to a portion of the *, which faces the transparent plate 17 and the transparent plate 19, and a pair of projections 20,20 is provided at both sides of the white sheet 1. The height of the projection 20 is equal to an appropriate value of a gap t formed between the transparent plate 17 and the white sheet 19.[0017]Further, in the original guide 18, a portion having a white sheet 19 is inserted into the square hole 12 a of the upper guide 12 from above, and is pressed against the transparent plate 17 by an elastic member 22 provided on the upper guide 12 as shown in FIG. 3. Accordingly, the protruding portion 20 of the original guide 18 always comes into contact with the transparent plate 17, and the gap t formed between the transparent plate 17 and the white sheet 19 has an appropriate value determined by the height dimension of the projecting portion 20.

[0018] In the above apparatus, similarly to the conventional example, light of a light source 24 located below a transparent plate 17 is irradiated on an original 11 passing over a transparent plate 17, and the reflected light 25 is received by an image sensor 28 via a mirror 26 and a lens 27. In this case, since the gap t between the transparent plate 17 and the white sheet 19 is determined by the height of the projection 20, it is possible to have an allowable minimum dimension. Therefore, since movement to the thickness direction of the manuscript 11 on the transparent sheet 17 can be restricted at worst, below an acceptable value can carry out change of the distance of the optical path from the manuscript 11 to the lens 27, and it becomes difficult to produce distortion in an image.


a transparent member (interpretation: a reading glass is disposed at a predetermined distance L from an upper surface T of the CIS, which is disclosed on page 10.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) including a first surface disposed on a first side on which the sheet is conveyed by the conveyance portion and a second surface disposed on a second side opposite to the first side (e.g. the transparent plate (17) contains an upper side that is where the sheet is conveyed and a lower side that is held up by a lower guide (13).  The lower side is opposite of the upper side of the transparent plate, which is taught in ¶ [15]-[17].); 
an image reading portion (interpretation: the first image reading apparatus is arranged opposite to the reading glass on a side opposite to a side on which the sheet P is conveyed with respect to the reading glass, and reads an image of the sheet P conveyed on the reading glass, which is disclosed on page 10.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) disposed on the second side with respect to the transparent member and configured to read the image of the sheet through the transparent member (e.g. the invention discloses an image sensor underneath the transparent plate that is able to detect the reflected light from the original conveyed over the transparent plate, which is taught in ¶ [18].); 
[0018] In the above apparatus, similarly to the conventional example, light of a light source 24 located below a transparent plate 17 is irradiated on an original 11 passing over a transparent plate 17, and the reflected light 25 is received by an image sensor 28 via a mirror 26 and a lens 27. In this case, since the gap t between the transparent plate 17 and the white sheet 19 is determined by the height of the projection 20, it is possible to have an allowable minimum dimension. Therefore, since movement to the thickness direction of the manuscript 11 on the transparent sheet 17 can be restricted at worst, below an acceptable value can carry out change of the distance of the optical path from the manuscript 11 to the lens 27, and it becomes difficult to produce distortion in an image.

an elastic member (interpretation: the dustproof plate 303 includes a steel plate of ZINKOTE having a thickness of 1 mm, and foamed urethane sponges (elastic members) 303b and 303c fixed to the steel plate 303a by double-sided adhesive tape.  The sponge 303b is disposed between the steel plate 303a and a non-sheet-passing surface 302b of the reading glass 302.  The sponge 303c is disposed between the steel plate 303a and an upper surface T of the CIS 301, which is disclosed on page 11.  This interpretation and its equivalents are utilized for this claim term hereinafter in this Office Action.) disposed to abut against the second surface of the transparent member on the second side and configured to press the transparent member toward the first side (e.g. the lower guide (13) is used to hold the transparent plate up towards the conveyance path in order to allow for a sheet to be scanned, which is taught in ¶ [15] above.); and 
a guide (interpretation: in order to smoothly deliver the sheet P conveyed from the first conveyance roller pair 201 to the sheet-passing surface 203a of the reading glass, an introduction guide 305 is provided on the upstream side of the reading glass 302 in the conveyance direction CD.  The introduction guide 305 is made of a spring material made of SUS 304 CSP-1/2H having a thickness of 0.1 mm.  One end of the introduction guide 305 is fixed to a frame 306 by screws 307, and the other end of the introduction guide 305 is disposed so as to be in close contact with the upper surface of the reading glass 302, which is disclosed on page 11.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) disposed upstream of a reading position where the image reading portion reads the image of the sheet with respect to the conveyance direction and configured to guide the sheet conveyed by the conveyance portion to the reading position (e.g. the document guide is above the conveyance path and is pressed on the transparent plate, which is taught in ¶ [16] and [17] above.), 
wherein the guide is provided so that a downstream end of the guide with respect to the conveyance direction contacts with the first surface of the transparent member and presses the transparent member toward the second side (e.g. the document guide presses the transparent plate down toward the scanning device, which is taught in ¶ [16] and [17] above.).  

Re claim 4: Noma teaches the image reading apparatus according to Claim 1, further comprising a casing, wherein an upstream end of the guide with respect to the conveyance direction is fixed to the casing so as to be grounded (e.g. the main body housing contains an upper guide (12) that is provided on the side of the opening/closing lid.  The document guide (18) is inserted into a square hole (12a) and fixed to the upper guide (12) in order to press against the transparent plate, which is taught in ¶ [15]-[18] above.).  

Re claim 6: Noma teaches the image reading apparatus according to Claim 1, wherein the guide presses the transparent member with a pressing force that suppresses a deformation of the transparent member by the elastic member to flatten the transparent member (e.g. the upper guide (18) is used to press against the transparent glass with a small force.  This force can prevent the portion underneath the pressed section to deform.  In addition, an elastic member is used to press the document guide onto the platen, which is taught in ¶ [16]-18] above and [19].).  

[0019]In this embodiment, the projection portion 20 is brought into contact with the transparent plate 17 by pressing the original guide 18 by the plate spring 22, but the projection portion 20 may be brought into contact with the transparent plate only by the self-weight of the original guide 18.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 2, 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noma in view of Ishikawa (JP Pub H1169043 (Pub Date: 03/09/1999)).

Re claim 2: Noma teaches the image reading apparatus according to Claim 1, further comprising an opposed member opposed to the first surface of the transparent member (e.g. the transparent plate (19) is opposed to the first surface to the transparent plate (17), which is taught in ¶ [16] above.). 
However, Noma fails to specifically teach the features of wherein a thickness of the guide is smaller than a gap between the transparent member and the opposed member.  
However, this is well known in the art as evidenced by Ishikawa.  Similar to the primary reference, Ishikawa discloses providing a guide that is placed on the transparent plate (same field of endeavor or reasonably pertinent to the problem).   
Ishikawa teaches wherein a thickness of the guide is smaller than a gap between the transparent member and the opposed member (e.g. as seen in figure 1, the thickness of the guide (3) is smaller than the gap between the contact glass and the pressure plate (8) above the contact glass, which is seen in figure 1.  The guide (3) is explained in ¶ [18]-[20] and [22].). 

[0018] Fig.1 is a configuration diagram showing the essential part of the equipment of a 1st embodiment of the present invention, and one isR1 roller The adhesion sensor housing which stored the contact type image sensor with which R1 roller in which theR1 roller 1 is abutted and two follows, the guide member in which 3 has the flexibility which consists of a PET material, and 4 become contact glass, and 5 becomes an inside from a light source, an image reading element, etc. is shown. A contact glass 4 is mounted on the contact sensor housing 5, and a guide member 3 is attached to the end of the contact glass 4 on the side where the document is fed in a cantilever manner. Further, 6 is an R 2 roller, 7 is an R 2 roller which comes into contact with and follows the R 2 roller 6, and 8 is a roller. A white pressure plate 9 consisting of a flexible member and having a white surface for discriminating a white level, a square pipe for grounding a flexible conductive plate, a lower housing 10 for an image input device body, an upper housing 11 for an image input device body capable of opening and closing a lower housing 10, and a document 12 are shown.[0019] In the lower housing 10, an R 1 roller 1, an adhesion sensor housing 5, and an R 2 roller 6 are mounted in this order, and a free end of the guide member 3 faces the R 1 roller 1. An R 1 roller 2, a white pressure plate 8, a square pipe 9, and an R 2 roller 7 are mounted in this order on the upper housing 11. One end of the white pressure plate 8 is fixed to the upper housing 11 between the R 1 roller 2 and the square pipe 9, and the other end is fixed to the square pipe 9. When the lower housing 10 and the upper housing 11 are combined, the R 1 roller 1, the R 1 roller 2, and the R 2 roller 6 come into contact with the R 2 roller 7, and the white pressure plate 8 is positioned above the adhesion sensor housing 5. At this time, the lower portion of the square pipe 9 is an image reading position, and the other end of the white pressure plate 8 is on the image reading position. At this time, the other end of the white pressure plate 8 is placed on the contact glass 4 or is provided with a small gap. Further, the document 12 conveyed by the R 1 roller 1 is conveyed to the image reading position while being guided toward the contact glass 4 by the white pressure plate 8.[0020] Further, the white pressure plate 8 is made of a conductive flexible member having a resistance value of less than 1013 Ω, and is grounded via the square pipe 9. It is generally known that a member having a resistance of less than 1013 Ω is difficult to be charged. On the contrary, a member having a resistance of 1013 Ω or more is a member which is relatively easily charged.

[0022] A document 12 set on a document reader body is conveyed by an R 1 roller 1, is sent to a contact glass 4 by a guide of a guide member 3, and an image of a document 12 is read by an image reading element in the adhesion sensor housing 5 and is discharged by an R 2 roller 6. At this time, it is transported downward by the guide of the white pressure plate 8, and as a result, the original 12 moves to rub against the contact glass 4. At the same time, while the white pressure plate 8 rubs against the original 12 and frictionally charges, since the resistance of the white pressure plate 8 is less than 1013 Ω, it is possible to reduce the charge to a level at which no dust is adsorbed. As a result, dust adhering to the document 12 hardly adheres to the white pressure plate 8 due to static electricity.


    PNG
    media_image1.png
    520
    670
    media_image1.png
    Greyscale


Therefore, in view of Ishikawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein a thickness of the guide is smaller than a gap between the transparent member and the opposed member, incorporated in the device of Noma, in order to have a guide that is smaller than a gap between a glass platen and above plate, which can improve image quality by preventing dust on an sheet impacting scanning an image (as stated in Ishikawa ¶ [09]).  

Re claim 3: Noma teaches the image reading apparatus according to Claim 1, further comprising 
wherein the holding member (interpretation: CIS holders 401 and 402 made of aluminum as holding members configured to hold the CIS 301 are fixed to both ends of the CIS 301 with respect to the main scanning direction MS by screws, which is disclosed on page 11.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) holds the transparent member at a predetermined distance from the image reading portion (e.g. the lower guide holds the transparent plate at a distance that is above the image reading sensor that reads the reflected light from the original, which is taught in ¶ [14] and [15] above.), and 


    PNG
    media_image2.png
    310
    344
    media_image2.png
    Greyscale


wherein the holding member has a positioning portion configured to position both ends of the transparent member with respect to a direction orthogonal to the conveyance direction on the first side (e.g. the lower guide is used to hold both ends of a transparent platen that is aligned underneath an area that is orthogonal to the conveyance direction of the upper side of the transparent platen, which is taught in ¶ [14] and [15] above.).  
	
However, Noma fails to specifically teach the features of a holding member configured to hold the image reading portion.
However, this is well known in the art as evidenced by Ishikawa.  Similar to the primary reference, Ishikawa discloses providing a guide that is placed on the transparent plate (same field of endeavor or reasonably pertinent to the problem).   
Ishikawa teaches a holding member configured to hold the image reading portion (e.g. the invention teaches a sensor housing that holds a sensor that is below a glass used as a platen to scan a document, which is taught in ¶ [18] and [19] above.).
Therefore, in view of Ishikawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a holding member configured to hold the image reading portion, incorporated in the device of Noma, in order to have a housing for a sensor that is below a document guide, which can improve image quality by preventing dust on a sheet impacting scanning an image (as stated in Ishikawa ¶ [09]).  

Re claim 9: The teachings of Noma are applied to independent claim 1 disclosed above.
However, Noma fails to specifically teach the features of the image reading apparatus according to Claim 1, wherein the guide is made of an elastic material.  
However, this is well known in the art as evidenced by Ishikawa.  Similar to the primary reference, Ishikawa discloses providing a guide that is placed on the transparent plate (same field of endeavor or reasonably pertinent to the problem).   
Ishikawa teaches wherein the guide is made of an elastic material (e.g. the guide is made of a flexible material that is used to guide a sheet, which is taught in ¶ [16].).      

[0016] FIG. 1 is a configuration diagram showing a main portion of an apparatus according to a 1 embodiment of the present invention, wherein 1 represents a flexible guide member, 2 represents a 1 roller which comes into contact with the 1 roller 1 and follows, 3 represents a flexible guide member which is made of a PET material, 4 represents a contact glass, 5 represents a contact sensor housing which houses an optical member such as a light source or an image reading element inside the contact glass 1. A contact glass 4 is mounted on the adhesion sensor housing 5, and a guide member 3 is attached to one end of the contact glass 4 in a cantilever manner. Further, 6 is a 2 roller, 7 is a 2 roller which is brought into contact with the 2 roller 6 and driven, and 8 is a flexible energizing plate which is made of a conductive member and has a flexibility, and 9. Reference numeral 10 denotes a white pressure plate made of a flexible member and having a white surface for discriminating white level, reference numeral 11 denotes a square pipe installed vertically movably, reference numeral 12 denotes a lower housing of the main body of the document reader, reference numeral 13 denotes an upper housing of the document reader body which is openable and closable with respect to the lower housing 11, and reference numeral denotes an original.

Therefore, in view of Ishikawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the guide is made of an elastic material, incorporated in the device of Noma, in order to have a guide made of an elastic material, which can improve image quality by preventing dust on a sheet impacting scanning an image (as stated in Ishikawa ¶ [09]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noma in view of Kamei (JP Pub 2000270152 (Pub Date: 9/29/2000)).

Re claim 7: The teachings of Noma are applied to independent claim 1 disclosed above.
However, Noma fails to specifically teach the features of the image reading apparatus according to Claim 1, further comprising a backing roller opposed to the first surface of the transparent member.  
However, this is well known in the art as evidenced by Kamei.  Similar to the primary reference, Kamei discloses a roller used to convey a sheet for scanning (same field of endeavor or reasonably pertinent to the problem).    
Kamei teaches a backing roller opposed to the first surface of the transparent member (e.g. the invention teaches a roller that is opposed to the first surface of the transparent member that is used to convey a sheet across the platen, which is taught in ¶ [13] and [14].).

[0013] FIG. 1 is a configuration diagram of a document reading apparatus for explaining a 1 embodiment of the present invention, and FIG. 2 is a perspective view of a white roller in the 1 embodiment ; An elastic member (e.g., a felt material, a foam material, a cloth, or the like) 11 is extended in the main scanning direction of a reading sensor 2 at an outer periphery of a white roller 10 and a length equal to or larger than a reading range width of a reading sensor 2, and an end part of the elastic member 11 is protruded from an outer peripheral surface of a white roller 10.[0014] By the above configuration, by rotating the white roller 10, dust G or the like adhering to the surface of the contact glass 6 can be removed by the elastic member 11, scraped off, adhered or adsorbed. For this reason, noise in the read information generated due to dust or the like on the contact glass 6 is reduced, and the quality of the reproduced image based on the read information can be improved.

Therefore, in view of Kamei, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a backing roller opposed to the first surface of the transparent member, incorporated in the device of Noma, in order to have a roller opposed to the conveying surface and operating with an elastic member, which can clean a contact glass with the rotation of the roller and using the elastic member (as stated in Kamei ¶ [05]-[09]).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noma in view of Yamasaki (US Pub 2015/0055199) and Migita (US Pub 2021/0014378).

Re claim 8: The teachings of Noma are applied to independent claim 1 disclosed above.
However, Noma fails to specifically teach the features of the image reading apparatus according to Claim 1, wherein the elastic member is a sponge disposed to be squeezed between the transparent member and the image reading portion.  
However, this is well known in the art as evidenced by Yamasaki.  Similar to the primary reference, Yamasaki discloses an elastic member between two areas (same field of endeavor or reasonably pertinent to the problem).    
Yamasaki teaches wherein the elastic member is disposed to be squeezed between the transparent member and the image reading portion (e.g. a spacer is placed between an image sensor and a platen, which is taught in ¶ [41] and [42].).

[0041] In the vicinity of both ends in the front/rear direction of the image sensor 21, as illustrated in FIGS. 5 and 6, a spacer 63 that is interposed between the image sensor 21 and the platen glass 53 is attached. Further, a compression spring 65 is interposed between the support 23 and the image sensor 21.

[0042] The image sensor 21 and the spacer 63 are always in a compressed state toward the side of the platen glass 53. Accordingly, when the support 23 is moved, even if the support 23 slightly moves upward and downward, the spacer 63 keeps the contact state with the lower surface of the platen glass 53, and the image sensor 21 is maintained in parallel to the lower surface of the platen glass 53.

Therefore, in view of Yamasaki, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the elastic member is disposed to be squeezed between the transparent member and the image reading portion, incorporated in the device of Noma, in order to have a spacer between the platen and reading area, which allows for better precision of relative positional relations between connected components (as stated in Yamasaki ¶ [08]).
However, the combination above fails to specifically teach the feature of the elastic member is a sponge.
However, this is well known in the art as evidenced by Migita.  Similar to the primary reference, Migita discloses using sponge like material between components (same field of endeavor or reasonably pertinent to the problem).      
Migita teaches the elastic member is a sponge (e.g. the invention teaches a sponge member between components within the MFP, which is taught in ¶ [58].).

[0058] As illustrated in FIGS. 4, 5, and 6, the first elastic layer 36, the second elastic layer 39, and the connection layer 45 connecting the first and second elastic layers 36 and 39 to the frame 12a are disposed between the document pressing layer 30 and the frame 12a. As illustrated in FIG. 5, the first elastic layer 36 includes an elastic member 37 and a resin sheet 38. The elastic member 37 may be formed of a sponge member having a thickness t1 of about 5.0 mm. As illustrated in FIG. 4, the elastic member 37 includes pieces each having a rectangular shape in plan view and spaced apart from each other by a predetermined distance on the first plate layer 33A of the document pressing layer 30. The resin sheet 38 may be a colorless and transparent polypropylene (PP) sheet having a thickness of about 0.1 mm. In this embodiment, the resin sheet 38 includes pieces having the same size and shape in plan view as the pieces of the elastic member 37. The elastic member 37 and the resin sheet 38 are attached to each other by an adhesive or a double-sided tape. In this embodiment, a double-sided tape having the same size and shape in plan view as the elastic member 37 and the resin sheet 38 is used.

Therefore, in view of Migita, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the elastic member is a sponge, incorporated in the device of Noma, as modified by Yamasaki, in order to elastic members have a sponge characteristic that is large, which reduces the need for a special component for damage suppression (as stated in Migita ¶ [22]).  

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noma in view of Fukase (US Pub 2019/0132454).

Re claim 10: The teachings of Noma are applied to independent claim 1 disclosed above.
However, Noma fails to specifically teach the features of the image reading apparatus according to Claim 1, further comprising an inspection portion configured to perform an image inspection by comparing the image read by the image reading portion with a reference image.  
	However, this is well known in the art as evidenced by Fukase.  Similar to the primary reference, Fukase discloses inspecting an image after printing (same field of endeavor or reasonably pertinent to the problem).    
	Fukase teaches further comprising an inspection portion (interpretation: the computer (210) performs image inspection by comparing the read images with the reference images, which is disclosed on page 6.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to perform an image inspection by comparing the image read by the image reading portion with a reference image (e.g. the MFP prints an image onto a sheet and scans the printed image.  The printed image is compared to a reference, which is taught in ¶ [70]-[72] and [75].).  

[0070] Images of respective colors developed by the toners on surfaces of the photoconductor drums 72 of the respective colors are superimposed on the conveyance belt 71 and thereby transferred to form a full-color image. The full-color image formed on the conveyance belt 71 is transferred onto a surface of a paper conveyed on the conveyance path indicated by a broken line in the figure by a function of a transfer roller 73.

[0071] The paper with the image formed on the paper surface is further conveyed and, after the image is fixed by the fixing roller 74, conveyed to the inspection device 40. In the case of duplex printing, a paper with an image formed and fixed on one side of the paper is conveyed to a reversing path 75 to be reversed and then again conveyed to a transfer position by the transfer roller 73.

[0072] A reading device 81 reads a surface of a paper in a conveyance path inside the inspection device 40 and generates a read image. In the case of duplex printing, both sides of a paper are read by the reading device 81 and a reading device 82, and a read image is generated.

[0073] Then, the paper the surface of which has been read is further conveyed inside the inspection device 40 and conveyed to a stacker 62. Thereafter, the paper conveyed to the stacker 62 is discharged to a paper ejection tray 64.

[0074] <Comparison Between Reference Image and Read Image>
[0075] As described above, the inspection device 40 according to the present embodiment compares a reference image and a read image to inspect a result of the image formation output by the print engine 30.

Therefore, in view of Fukase, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of an inspection portion configured to perform an image inspection by comparing the image read by the image reading portion with a reference image, incorporated in the device of Noma, in order to compare the reference image to a scanned image, which allows for correcting the image based on a correction parameter calculated (as stated in Fukase ¶ [05] and [06]).  

Re claim 11: Noma teaches an image forming system, comprising: 
the image reading apparatus, comprising: 
a conveyance portion configured to convey the sheet in a conveyance direction (e.g. the invention includes a conveyance path that is used to convey an original, which is taught in ¶ [14] above.); 
a transparent member including a first surface disposed on a first side on which the sheet is conveyed by the conveyance portion and a second surface disposed on a second side opposite to the first side (e.g. the transparent plate (17) contains an upper side that is where the sheet is conveyed and a lower side that is held up by a lower guide (13).  The lower side is opposite of the upper side of the transparent plate, which is taught in ¶ [15]-[17] above.); 
an image reading portion disposed on the second side with respect to the transparent member and configured to read the image of the sheet at a reading position through the transparent member (e.g. the invention discloses an image sensor underneath the transparent plate that is able to detect the reflected light from the original conveyed over the transparent plate, which is taught in ¶ [18] above.); 
an elastic member disposed to abut against the second surface of the transparent member on the second side and configured to press the transparent member toward the first side (e.g. the lower guide (13) is used to hold the transparent plate up towards the conveyance path in order to allow for a sheet to be scanned, which is taught in ¶ [15] above.); and 
a guide disposed upstream of the reading position with respect to the conveyance direction and configured to guide the sheet conveyed by the conveyance portion to the reading position (e.g. the document guide is above the conveyance path and is pressed on the transparent plate, which is taught in ¶ [16] and [17] above.), 
wherein the guide is provided so that a downstream end of the guide with respect to the conveyance direction contacts with the first surface of the transparent member and presses the transparent member toward the second side (e.g. the document guide presses the transparent plate down toward the scanning device, which is taught in ¶ [16] and [17] above.).  
However, Noma fails to specifically teach the features of an image forming apparatus configured to form an image on a sheet; and 
an image reading apparatus configured to read the image formed on the sheet by the image forming apparatus.
	However, this is well known in the art as evidenced by Fukase.  Similar to the primary reference, Fukase discloses inspecting an image after printing (same field of endeavor or reasonably pertinent to the problem).    
Fukase teaches an image forming apparatus (interpretation: the printer is an image forming apparatus configured to form an image on a sheet, which is disclosed on page 4.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to form an image on a sheet; and an image reading apparatus (interpretation: the inspection apparatus is a device configured to detect the presence/absence of abnormality of print information of the sheet discharged from the printer, which disclosed on page 6.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to read the image formed on the sheet by the image forming apparatus (e.g. the MFP prints an image onto a sheet and scans the printed image.  The printed image is compared to a reference, which is taught in ¶ [70]-[72] and [75] above.).  

[0070] Images of respective colors developed by the toners on surfaces of the photoconductor drums 72 of the respective colors are superimposed on the conveyance belt 71 and thereby transferred to form a full-color image. The full-color image formed on the conveyance belt 71 is transferred onto a surface of a paper conveyed on the conveyance path indicated by a broken line in the figure by a function of a transfer roller 73.

[0071] The paper with the image formed on the paper surface is further conveyed and, after the image is fixed by the fixing roller 74, conveyed to the inspection device 40. In the case of duplex printing, a paper with an image formed and fixed on one side of the paper is conveyed to a reversing path 75 to be reversed and then again conveyed to a transfer position by the transfer roller 73.

[0072] A reading device 81 reads a surface of a paper in a conveyance path inside the inspection device 40 and generates a read image. In the case of duplex printing, both sides of a paper are read by the reading device 81 and a reading device 82, and a read image is generated.

[0073] Then, the paper the surface of which has been read is further conveyed inside the inspection device 40 and conveyed to a stacker 62. Thereafter, the paper conveyed to the stacker 62 is discharged to a paper ejection tray 64.

[0074] <Comparison Between Reference Image and Read Image>
[0075] As described above, the inspection device 40 according to the present embodiment compares a reference image and a read image to inspect a result of the image formation output by the print engine 30.

Therefore, in view of Fukase, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of an image forming apparatus configured to form an image on a sheet; and an image reading apparatus configured to read the image formed on the sheet by the image forming apparatus, incorporated in the device of Noma, in order to compare the reference image to a scanned image, which allows for correcting the image based on a correction parameter calculated (as stated in Fukase ¶ [05] and [06]).  

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5. The image reading apparatus according to Claim 1, wherein the guide is provided with a bent portion, and wherein a radius of curvature of the bent portion is 0.5mm or more.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Isokawa teaches inspecting an image downstream from the printer after printing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672